Exhibit 10.3

Dominion Homes, Inc.

2006 Incentive Compensation Program

William G. Cornely, Senior Vice President of Finance and CFO

Net Income (40% of Total)

 

Goal

       Award    

Target

   $ 30,000

Stretch

   $ 75,000

Exceptional

   $ 125,000

Corporate Debt Management (40% of Total)

 

Goal

       Award    

100% of Target Debt Reduction

   $ 30,000

133% of Target Debt Reduction

   $ 75,000

166% of Target Debt Reduction

   $ 125,000

Customer Satisfaction (20% of Total)

 

Goal

       Award    

94%

   $ 15,000

95%

   $ 37,500

96%

   $ 62,500

Mr. Cornely will be entitled to receive a guaranteed minimum bonus for 2006 of
$100,000.